DETAILED ACTION
This office action is in response to the filing dated January 19, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are currently amended.
	Claims 12-20 are newly added.
	Therefore, claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1 and 12 recite a receiver generating a second signal representing an elevation change of an elevation sensor relative to a frame of reference where the elevation sensor is disposed on a foundation of a building and the receiver is disposed on a platform off of the foundation. Independent claim 18 recites determining an elevation change of an elevation sensor relative to a frame of reference where the elevation sensor is disposed on a foundation of a building and the receiver is disposed on a platform comprising a stable frame of reference relative to the foundation. The prior art of record does not teach, suggest, or render obvious the claimed invention.
	The closest art of record is:
	Vuyk, Jr. et al. (US PG Pub #2018/0100282) shows a conduit 7 in a foundation 3 with a location in reference to a datum point 11 (Figures 1-3; Paragraph [0025]).
 	Conner et al. (US PG Pub #2016/0340856) teach measuring an orientation of an inclination sensor relative to a gravitational acceleration vector (Paragraph [0042]).
	Nagao et al. (US PG Pub #2013/0008038) teaches an electronic level system.
	Wobben (US Patent #7,900,406) teaches a height sensor as part of a turbine tower including a foundation (Figures 12 and 13).
	Kelso (US PG Pub #2004/0037653) teaches height sensors of a foundation (Paragraph [0048]).
	Holland, Jr. et al. (US Patent #6,142,710) teach adjusting the height of a foundation.
	Verstraeten (US Patent #5,325,702) teaches determining the load capacity of foundation piles with a measuring device 22 and laser measuring device 23 (Figure 2).
	Although the prior art of record teaches various sensing systems for foundations, the prior art of record does not teach, suggest, or render obvious the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688